Citation Nr: 0916849	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  03-01 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
respiratory condition to include bronchitis, COPD, chronic 
irritable airway disease, vasomotor rhinitis, chronic 
sinusitis, chronic laryngitis, and chronic asthma. 

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
benign prostate hypertrophy.

3.  Entitlement to service connection for photophobia.

4.  Entitlement to service connection for a right wrist 
disorder.

5.  Entitlement to service connection for a left ankle 
disorder.

6.  Entitlement to service connection for body joint pain.
  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to 
August 1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from August 2001 and September 2005 rating decisions. 

The issues of service connection for photophobia and 
reopening a claim of service connection for a respiratory 
condition are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection 
for prostatitis/benign prostate hypertrophy was denied by a 
March 1982 rating decision; the evidence submitted since 
March 1982 is new and material and raises a reasonable 
possibility of substantiating the Veteran's claim.
2.  The evidence fails to show that the Veteran's prostatitis 
was either caused by or began during his military service.

3.  The medical evidence fails to show that the Veteran's 
current right wrist disorder is related to his time in 
service.

4.  The medical evidence fails to show that the Veteran's 
current left ankle disorder is related to his time in 
service.

5.  The medical evidence fails to show that the Veteran has a 
disability that is manifested by complaints of body joint 
pain that is related to his time in service.


CONCLUSIONS OF LAW

1.  The March 1982 rating decision which denied service 
connection for a prostatitis/benign prostate hypertrophy is 
final; new and material evidence has been submitted, and the 
claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.156, 20.302 (2008).

2.  Criteria for service connection for prostatitis/benign 
prostate hypertrophy have not been met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).

3.  Criteria for service connection for a right wrist 
disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).

4.  Criteria for service connection for a left ankle disorder 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

5.  Criteria for service connection for a disability that is 
manifested by complaints of body joint pain have not been 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

The Veteran's claim of entitlement to service connection for 
prostatitis/benign prostate hypertrophy was denied by a March 
1982 rating decision, which is final.  However, a previously 
denied claim may be reopened by the submission of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. 
§§ 3.104, 3.156, 20.302, 20.1103.  

New evidence is defined as evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim. Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id. 

The Veteran's claim for service connection of a 
prostatitis/benign prostate hypertrophy was denied in 1982 as 
it was determined that prostatitis was not seen in service 
and had not been related to the Veteran's time in service.  
At that time, service treatment records were of record, 
showing that the Veteran was treated for gonorrhea while in 
service; but no prostate problems were reported.  Similarly, 
at a VA examination in 1970, no prostate problems were noted.  
More than a decade after service, the Veteran's private 
physician treated the Veteran for testicle pain and it was 
noted that the Veteran had been seen in the past for problems 
related to prostatitis.

Since his claim was denied, the Veteran has testified at a 
hearing before the Board (in January 2009) that he received 
treatment in service for his prostate on one occasion where 
they reportedly massaged his prostate gland and then gave him 
tetracycline.  The Veteran stated that he began seeking post-
service treatment for his prostate in 1972; although he 
reported that he was not diagnosed with benign prostate 
hypertrophy (BPH) until 1991.  The Veteran asserted that he 
believed his prostate problems were the result of treatment 
for gonorrhea while he was in service. 

In addition to his testimony, private treatment records were 
submitted.  In February 1982, the Veteran was noted to have 
suffered from prostatitis since his time in service in 
Vietnam (although there is no indication as to how this 
conclusion was reached).  In April 1983, the Veteran's 
prostate was found to be small and without nodules.  In 
November 1988, the Veteran was diagnosed with acute 
prostatitis, which later was noted to have improved.  In July 
1991, it was noted that the Veteran had undergone a prostate 
examination but nothing was found, and the Veteran was 
diagnosed with benign prostate hypertrophy.  Prostatitis was 
again diagnosed in 1995.  In October 1998 it was noted that 
the Veteran had benign prostate hypertrophy.  At a VA general 
medical examination in August 2001, the Veteran's prostate 
was noted to be 2+ and enlarged, and the Veteran was 
diagnosed with benign prostate hypertrophy.

Additional service treatment records were also obtained, 
including the Veteran's separation physical from 1969 and a 
preenlistment physical from 1973, (in connection with service 
with the Reserves).

In January 2008, Dr. Rosen wrote a letter in which he stated 
that the Veteran's benign prostate hypertrophy was at least 
as likely as not related to his previous treatment for 
gonorrhea (in service), urethritis and prostatitis.

The Veteran underwent a VA examination in July 2008 that 
found that no medical literature supported the theory that 
benign prostate hypertrophy was in any way caused by 
gonorrhea.

However, for the purpose of determining whether evidence is 
new and material, the credibility of the new evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

As such, because Dr. Rosen related the Veteran's benign 
prostate hypertrophy to his time in service; and because that 
opinion is presumed to be credible on its face for the 
purpose of determining whether to reopen a case, this opinion 
is sufficient to reopen the Veteran's claim.

As such, the Veteran's claim is reopened.

II.  Service Connection

In seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303. 

Benign prostate hypertrophy 

The Veteran has testified at a hearing before the Board (in 
January 2009) that he received treatment in service for his 
prostate on one occasion where they reportedly massaged his 
prostate gland and then gave him tetracycline.  The Veteran 
stated that he began seeking post-service treatment for his 
prostate in 1972 (of which there is no record); although he 
reported that he was not diagnosed with benign prostate 
hypertrophy (BPH) until 1991.  The Veteran asserted that he 
believed his prostate problems were the result of treatment 
for gonorrhea while he was in service. 

Service treatment records show that the Veteran was treated 
for gonorrhea while in service; but no prostate problems were 
reported or treated.  In particular, no prostate problems 
were noted on the Veteran's separation physical, and the 
Veteran himself failed to report anything about his prostate 
on his medical history survey completed in conjunction with 
his separation physical.  

Similarly, at a VA examination in 1970, no prostate problems 
were noted; and again at an enlistment physical in 1973, no 
prostate issues were reported.  

More than a decade after service, the Veteran's private 
physician treated him for testicle pain and it was noted that 
the Veteran had been seen in the past for problems related to 
prostatitis.  In March 1982, the Veteran was noted to have 
suffered from prostatitis since his time in service in 
Vietnam (although there is no indication as to how this 
conclusion was reached), but in April 1983, the Veteran's 
prostate was found to be small and without nodules.  In 
November 1988, the Veteran was diagnosed with acute 
prostatitis, which two weeks later was noted to have improved 
tremendously.  In July 1991, it was noted that the Veteran 
had undergone a prostate examination but nothing was found, 
and the Veteran was diagnosed with benign prostate 
hypertrophy.  Prostatitis was again diagnosed in 1995.  In 
October 1998 it was noted that the Veteran had benign 
prostate hypertrophy.  At a VA general medical examination in 
August 2001, the Veteran's prostate was noted to be 2+ and 
enlarged, and the Veteran was diagnosed with benign prostate 
hypertrophy.

In January 2008, Dr. Rosen wrote a letter in which he stated 
that the Veteran's benign prostate hypertrophy was at least 
as likely as not related to his previous treatment for 
gonorrhea (in service), urethritis and prostatitis.  However, 
medical opinions that are speculative, general, or 
inconclusive in nature do not provide a sufficient basis upon 
which to support a claim.  38 C.F.R. § 3.102; see also Bloom 
v. West, 12 Vet. App. 185, 187 (1999); Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996).  In this case, Dr. Rosen's opinion was 
conclusory and provided no rationale for such a conclusion. 

Nevertheless, because Dr. Rosen's opinion suggested a 
relationship between the Veteran's benign prostate 
hypertrophy and his time in service, the Veteran was provided 
with a VA examination in July 2008.  The examiner reviewed 
the medical literature regarding the sequelae of gonorrhea as 
well as the causes of benign prostate hypertrophy.  She also 
reviewed the Veteran's claims file and examined the Veteran.  
The examiner stated that the Veteran was treated for 
gonorrhea in 1967 and then many years later he developed 
benign prostate hypertrophy.  The examiner stated that the 
cause of benign prostate hypertrophy is not known but it was 
known to be influenced by male sex hormones.  However, she 
found no evidence in the medical literature to support the 
theory that benign prostate hypertrophy was in any way caused 
by gonorrhea.  As such, she opined that it was not likely 
that the Veteran's benign prostate hypertrophy was related to 
his gonorrhea.
While the Board may not ignore a medical opinion, it is not 
error for the Board to favor the opinion of one competent 
medical expert over that of another when the Board gives an 
adequate statement of reasons and bases; rather, it is the 
Board's duty to assess the credibility and probative value of 
evidence, and, provided that it supplies an adequate 
statement of its reasons or bases, it may assign greater 
probative weight to one medical opinion than to another.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

In this case, Dr. Rosen opined that the Veteran's benign 
prostate hypertrophy was related to his gonorrhea in service, 
but provided no rationale for such an opinion.  Conversely, 
the VA examiner reviewed medical literature and the Veteran's 
claims file in determining that there was no relationship 
between gonorrhea treatment and subsequent development of 
benign prostate hypertrophy.  As such, greater weight will be 
attributed to the VA examiner's opinion.  

While the Veteran asserts that he had prostate problems in 
service, such a contention is not supported by the medical 
evidence, as service treatment records fail to show any 
prostate treatment.  Additionally, the Veteran's separation 
physical found no prostate problems, and the Veteran on 
medical history surveys in 1969 and 1973 did not report any 
prostate issues.  The first recorded treatment for a prostate 
condition was a number of years after service. 

Furthermore, while the Veteran believes that his current 
prostate condition is related to his time in service, he is 
not medically qualified to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  As such, his opinion is insufficient to provide 
the requisite nexus between his prostate condition and his 
time in service.  

Therefore, evidence of record is against the Veteran's claim, 
and it is accordingly denied.

Right wrist

The Veteran testified at a hearing before the Board in 
January 2009 that he injured his wrist in service when he was 
attempting to remove a spark plug.  He described it as 
wrenching his wrist.  The Veteran reported that his wrist 
swelled up and it was wrapped in an Ace bandage.  However, he 
stated that x-rays were negative.  The Veteran reported that 
ever since then his wrist had been somewhat weak and puffy.  
The Veteran indicated that he mostly treated his wrist with 
over-the-counter medication following service.

Service treatment records fail to show any wrist treatment 
while the Veteran was in service; and the Veteran did not 
report any wrist problems on his medical history survey 
completed in July 1969 in conjunction with his separation 
physical.  The separation physical also found the Veteran's 
upper extremities to be normal.  

In May 1970, the Veteran underwent a VA examination at which 
it was noted that he had full range of motion in all of his 
joints without pain or tenderness.
Similarly, at a preenlistment physical in 1973, the Veteran's 
upper extremities were again found to be normal.  
Furthermore, while the Veteran indicated he had arthritis, 
rheumatism, or bursitis, the medical officer indicated that 
there were no sequelae to the Veteran's previous injuries.

Following service, there was no mention of any wrist injury 
for a number of years.  Even when the Veteran had the 
opportunity to report a wrist injury, no such complaint was 
advanced.  For example, in April 1982, the Veteran reported 
14 different health related complaints to a doctor at 
Lutheran Medical center, including orthopedic impairments 
such as back pain.  However, there was no mention of any 
right wrist pain or disability made at that time.

In 1997, the Veteran was involved in a motor vehicle 
accident.  In 1999 it was noted that the Veteran had been 
well until being rear ended in 1997, and since then he had 
developed numbness in several fingers on his left hand.

In April 2001, the Veteran presented for treatment 
complaining of an increasing problem with his right hand 
which he rated as moderately severe in intensity.  The 
Veteran reported that he injured his wrist on several 
occasions while he was in the Army, but the private doctor 
noted that this was over 30 years earlier.  A right wrist 
carpectomy was performed.  In the operation report it was 
noted that the Veteran had an ancient history of a sprain in 
his right wrist, but recently he had the onset of intractable 
pain due to malalignment of the carpus.  In May 2001, the 
Veteran's hand was noted to be swollen.

In August 2001, a VA examiner indicated that the Veteran had 
surgery on his wrist in April 2001 after scaffolding had 
collapsed on it.

In a September 2001 statement, the Veteran asserted that 
service connection should be granted based on the wrist 
injury in service and his current right wrist disability.  
However, while the Veteran believes that his wrist disability 
is related to his time in service, he is not medically 
qualified to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As 
such, his opinion is insufficient to provide the requisite 
nexus between his right wrist disability and an event in 
service.  

The medical evidence, as discussed above, similarly does not 
support the Veteran's claim.  Service treatment record fails 
to show any injury in service, and even if a wrist injury was 
incurred in service, nothing was found at separation or for 
many years thereafter, until the Veteran was involved in an 
automobile accident.

As such, the evidence is against the Veteran's claim, and it 
is therefore denied.

Left ankle disorder

The Veteran testified at a hearing before the Board in 
January 2009 that he injured his left ankle on two occasions 
while in service, once in South Korea and once at Fort Knox.  
The Veteran reported that x-rays were negative and he was 
given crutches.  The Veteran indicated that he began 
receiving treatment for his ankle in the 1990s.  

Service treatment records show that in October 1967 the 
Veteran presented for treatment having injured his left ankle 
two weeks earlier.  He reported swelling and moderate pain.  
The doctor indicated that the Veteran was able to put weight 
on his left leg, and x-rays were negative.  In September 1968 
the Veteran again twisted his left ankle, although no 
swelling was noted and x-rays were negative.

At a VA examination in August 2001, the examiner examined the 
Veteran's right ankle, not his left ankle; and the examiner 
even remarked that the Veteran had injured his right ankle in 
service, when the Veteran had injured his right ankle many 
years after service.  However, there is no evidence that the 
Veteran ever informed the examiner that he was examining the 
incorrect ankle.

Nevertheless, the Veteran was provided with a second 
examination in June 2007, where the examiner noted the 
Veteran's in service injuries as recorded in his service 
treatment records; and found that the Veteran did have some 
instability in his left ankle, although x-rays showed no 
acute abnormality.  After examining the Veteran, the examiner 
opined that the Veteran's left ankle disability was not the 
result of his in-service injuries, reasoning that over 37 
years had elapsed since the original mild sprain, and the 
first complaints of ankle problems were around 2000, with 
little interval history to support the Veteran's contention 
that the current complaints were a residual of his in-service 
injury.

While a Veteran may be competent to testify about a matter 
that does not require specialized education, training, or 
experience, competency must be distinguished from weight and 
credibility.  The former is a legal concept determining 
whether testimony may be heard and considered by the trier of 
fact, while the latter is a factual determination going to 
the probative value of the evidence to be made after the 
evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465, 
469 (1994).
In this case, the Veteran is competent to report that he 
sprained his ankle in service; however, his testimony that 
his ankle disability was omnipresent since service is not 
credible in light of the fact that the Veteran's lower 
extremities were found to be normal both at separation, and 
on a reenlistment examination approximately 3 years later.  
As such, the Veteran's testimony is insufficient to relate 
his current left ankle problems to his time in service, 
particularly in light of the fact that a medical opinion of 
record specifically found that there was no relationship.

Accordingly, the criteria for service connection have not 
been met, and the Veteran's claim is therefore denied.

Body joint pain

The Veteran testified at a hearing before the Board in 
January 2009 that he was experiencing widespread 
musculoskeletal pain.  He reported that he sought treatment 
for it while in service, and was given aspirin.  However, he 
denied actually being diagnosed with any disability while in 
service.  The Veteran reported that he currently had 
osteoarthritis in his back, and he stated that his left hip, 
knee and ankle and his right hand were swollen and painful.

Service treatment records show that in May 1969, the Veteran 
presented for treatment complaining of soreness and stiffness 
in his joints, he also reported general malaise and trouble 
staying awake; and he was diagnosed with sinusitis.  

X-rays from May 1970 showed that the Veteran's intervertebral 
disc spaces were normal.  The examiner found that the Veteran 
had full range of motion in all of his joints, including the 
spine without pain, tenderness, or crepitation.  His reflexes 
were present and normal and the musculature was well 
developed.

In February 1973, the Veteran underwent a preenlistment 
physical at which he complained of arthritis, but the medical 
officer indicated that there were no sequelae to the 
Veteran's complaints.

In April 1982, the Veteran presented for treatment 
complaining of lower back pain for two months; although no 
back disability was found on the examination.  At an 
examination in April 1982, the doctor at Lutheran Medical 
System indicated that the Veteran had 14 medical complaints, 
but none had to do with any undiagnosed joint pains.  The 
physical examination was noted to be generally unremarkable, 
and it was noted that the Veteran was well-developed and in 
no acute distress.  In July 1982, the Veteran was diagnosed 
with fibromyositis in the left paraspinal muscle by Dr. 
Sanford. 

A private treatment record from the Family Health Center 
dated in October 1998 indicated that the Veteran had been 
involved in a motor vehicle accident in 1996.  The Veteran 
complained of neck and back pain, but no other joint pain was 
noted.

At a VA examination in August 2001, it was noted that the 
Veteran had a problem with arthritis that had been 
progressing over the years.  At the examination, the Veteran 
had a number of musculoskeletal complaints such as crepitus 
in his cervical spine, instability in the right ankle, and 
limitation of motion in the wrist.  However, no pervasive 
disability manifested by joint pain was noted other than 
degenerative joint disease of the lumbar and cervical spines.

In November 2007, the Veteran complained of multiple joint 
arthralgias in his hands, feet, back, knees and neck; and in 
January 2008, it was noted that the Veteran had 
osteoarthritis.

While it appears that the Veteran has had a variety of 
musculoskeletal pain over the years, the Veteran himself 
denied having them in service, and there is no evidence that 
he began having these pains for a number of years following 
service.  Furthermore, the Veteran's claims file is void of 
any medical opinion of record that even suggests that he has 
a disability  that is manifested by joint pain and either was 
caused by or began during his military service.

As such, the criteria for service connection have not been 
met, and the Veteran's claim is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by letters 
dated in January 2004 May 2006, and February 2008, which 
informed the Veteran of all the elements required by the 
Pelegrini II Court as stated above.  Additionally, the 
Veteran was informed by the February 2008 letter of the 
criteria for establishing a disability rating and effective 
date of award.

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the Veteran was not given prior to the first 
adjudication of the claim, the Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the Veteran's claim was readjudicated following completion of 
the notice requirements.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006).

VA and private treatment records have been obtained.  The 
Veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the Veteran testified at a hearing before the 
Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.


ORDER

New and material evidence having been presented, the 
Veteran's claim of entitlement to service connection for 
benign prostate hypertrophy is reopened.

Service connection for benign prostate hypertrophy is denied.

Service connection for a right wrist disorder is denied.

Service connection for a left ankle disorder is denied.

Service connection for body joint pain is denied.


REMAND

In a December 2008 memorandum, the RO determined that while 
new evidence (in the form of VA and private treatment 
records) had been submitted showing treatment for chronic 
sinusitis, mild bronchitis, and resolved nasopharyngitis, the 
records did not show any relationship between these 
disabilities and service, and therefore a supplemental 
statement of the case would not be issued pursuant to 38 
U.S.C.A. § 7105(d) and 38 C.F.R. § 19.31(b).

38 C.F.R. § 19.31 holds in pertinent part that the agency of 
original jurisdiction will furnish the appellant and his or 
her representative, if any, a Supplemental Statement of the 
Case if the agency of original jurisdiction receives 
additional pertinent evidence after a Statement of the Case 
or the most recent Supplemental Statement of the Case has 
been issued and before the appeal is certified to the Board 
of Veterans' Appeals and the appellate record is transferred 
to the Board.

In this case, more than 150 pages of VA treatment records 
were submitted, as were private treatment records, and a 
photograph of the Veteran wearing what appear to be tinted 
military issue glasses.  These records show eye treatment as 
well as ongoing respiratory treatment.   

In the context of a claim for service connection, evidence 
depicting events in service are relevant.  Likewise, in the 
context of a claim to reopen, additional medical evidence 
reflecting treatment for the claimed disability are relevant.  

As the additionally received evidence is relevant and was 
received prior to certification and transfer of the appeal to 
the Board, a remand of the issues addressed by the new 
treatment record is required to comply with 38 C.F.R. § 
19.31(b). 

Accordingly, the case is REMANDED for the following action:

The Veteran's claims of entitlement to 
service connection for photophobia and 
whether new and material evidence has been 
presented to reopen a claim of entitlement 
to service connection for  respiratory 
disabilities should be readjudicated based 
on the entirety of the evidence, to 
specifically include all evidence received 
since the issuance of the September 2008 
statement of the case and September 2008 
supplemental statement of the case.  If 
the claims remain denied, the Veteran and 
his representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


